            Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 1 of 31



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 PETER CHIYKOWSKI, d/b/a
 ROCK, PAPER, CYNIC                              No.

                        Plaintiff,               ECF Case


                   v.                           COMPLAINT

                                                JURY TRIAL DEMANDED
Marc Goldner, individually and as officer of
GOLDEN BELL ENTERTAINMENT LLC
and GOLDEN BELL STUDIOS, LLC and
GOLDEN BELL ENTERTAINMENT,
LLC and GOLDEN BELL STUDIOS, LLC

                        Defendants.



       Plaintiff Peter Chiykowski, by and through his undersigned attorneys, Chinta Perdomo

Berks & Fratangelo LLP, for his complaint against Defendants Marc Goldner, individually and

as president of Golden Bell Entertainment, LLC and Golden Bell Studios, LLC; Golden Bell

Entertainment, LLC. and Golden Bell Studios, LLC. (collectively “Defendants”), alleges as

follows based on his personal knowledge and upon information and belief:

                                        THE PARTIES

       1.        Plaintiff, PETER CHIYKOWSKI (“Mr. Chiykowski”, “Artist”) is, and at all

times hereinafter mentioned was, a resident of Canada until November 5, 2018 and thereafter a

resident of the United Kingdom.

       2.        Defendant, GOLDEN BELL ENTERTAINMENT, LLC (“Golden Bell”), upon

information and belief is a limited liability company organized under the laws of the State of

California, with a principal place of business located at 15 Peacock Drive, Roslyn, New York
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 2 of 31



11576 and with a registered agent for service of process located at c/o California Corporate

Agents, Inc., Attn: Alex Patel, 16830 Ventura Blvd, Encino, California 91436.

       3.        Defendant GOLDEN BELL STUDIOS, LLC (“Golden Bell Studios”), upon

information and belief is a limited liability company organized under the laws of the State of

Nevada, with a principal place of business located at 37 Northern Blvd, Suite 324, Greenvale,

New York 11548 and with a registered agent for service of process located at c/o CSC Services

of Nevada, Inc., 2215-B Renaissance Drive, Las Vegas, Nevada 89119.

       4.        Defendant, MARC GOLDNER (“Goldner”), upon information and belief is,

and at all times hereinafter mentioned was, a resident of the County of Nassau, State of New

York. Upon information and belief, Golden Bell and Golden Bell Studios are alter egos of

Goldner and of one another. In addition, upon information and belief, Goldner owns and controls

these companies which he personally operates from his home in Long Island and uses these

companies interchangeably in dealings with third parties.


                                  NATURE OF THE ACTION


       5.              This is an action is for a declaratory judgment and for monetary damages

sustained by Plaintiff as a direct result of Defendants’ breach of contract, breach of fiduciary

duties as well as Defendants’ tortious and egregious conduct, including fraudulent

misrepresentations, tortious interference with contractual relations, and other related claims.

                                      JURISDICTION AND VENUE


       6.        This Court has diversity jurisdiction over this action under 28 U.S.C. §1332

because there is complete diversity of citizenship between Plaintiff and Defendants and the

amount in controversy exceeds $75,000 (seventy-five thousand dollars).


                                                 2
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 3 of 31



        7.         For declaratory counts, this Court has jurisdiction under 28 U.S.C. §§2201-02.

        8.         This court has personal jurisdiction over Defendants Marc Goldner, Golden Bell

and Golden Bell Studios because these Defendants maintain a principal place of business within

this judicial district.

        9.         Upon information and belief, venue is proper in this district under 28 U.S.C.

§1391 because the Defendants reside in this district under the statutory definitions.

                                        FACTUAL BACKGROUND

        10.        Plaintiff, Peter Chiykowski, is a visual artist, comics illustrator, and an author of

songs, short stories, webcomics, comic books and strips. Since 2008, Plaintiff has popularized

his works under the pseudonym, “Rock Paper Cynic.” See Exhibit 1 to Plaintiff’s Declaration.

        11.        Plaintiff is the author of the books “Is It Canon?” as well as the anthology “Be a

Turtle and Other Secrets to a Happy Life by Rock, Paper, Cynic” (“Be a Turtle” or the “Book”)

which is based on Plaintiff’s webcomic “Rock Paper Cynic” and the anthology “The HMS Bad

Idea.” See Plaintiff’s Declaration at ¶ 2.

        12.        Plaintiff is the illustrator and creator of the characters embodied in the game

“Turtles Riding Airships” which Plaintiff developed with non-party Jason Wiseman (“Mr.

Wiseman”). Id at ¶¶s 6-7.

                      Collaboration with Jason Wiseman: “Turtles Riding Airships”

        13.        In April 2013, Plaintiff met Jason Wiseman (“Mr. Wiseman”), who is a well-

known creator of tabletop board and card games. Plaintiff and Mr. Wiseman have been

collaborators since that time. See Plaintiff’s Declaration at ¶ 5.

        14.        In 2015, Plaintiff and Mr. Wiseman decided to collaborate on a new tabletop

game. Mr. Wiseman would create the mechanics of the game and Plaintiff would create the



                                                    3
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 4 of 31



illustrations and the graphic design. That game later became “Turtle Riding Airships.” See

Plaintiff’s Declaration at ¶ 6.

       15.       In February 2017, Plaintiff and Mr. Wiseman had discussions about the

possibility of having a third-party publisher distribute the game. Mr. Wiseman informed Plaintiff

that he had been in discussions with Defendants through Marc Goldner, owner and CEO of

Defendant Golden Bell and Golden Bell Studios. See Plaintiff’s Declaration at ¶ 7.

       16.       Plaintiff and Mr. Wiseman agreed that Defendants would publish and distribute

“Turtles Riding Airships” because they believed that the game would benefit from Defendants’

larger distribution network and business infrastructure, which would lead to substantially more

sales than through self-publishing. See Plaintiff’s Declaration at ¶ 8.

       17.       As a result, Mr. Wiseman signed an agreement with Defendants to create and

deliver to Defendants the game “Turtles Riding Airships.” Plaintiff was not a party to this

agreement. Instead, Plaintiff signed a separate Collaboration Agreement with Defendants

involving Plaintiff’s portion of his intellectual contributions to the collective work embodied in

“Turtles Riding Airships.” Id.

       18.       Plaintiff’s collaboration with Mr. Wiseman on “Turtles Riding Airships”

continued through April 2017, during which time Plaintiff was illustrating the game.

       19.       In May 2017, Plaintiff began sending sample game cards and other assets,

usually first to Mr. Wiseman and then to Defendants. On June 1, 2017, Plaintiff delivered the

first batch of finished “Turtles Riding Airships” illustrations and design assets to Defendants

which were received with praise and enthusiasm from Goldner and his colleagues, Rachel

Korsen and Robert Gross. Upon information and belief, Rachel Korsen is Marc Goldner’s

girlfriend and co-founder of Golden Bell along with Robert Gross. On June 15, 2017, Plaintiff



                                                 4
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 5 of 31



furnished the final batch of files for “Turtles Riding Airships” to Defendants. See Exhibits 7 to

Plaintiff’s Declaration and Plaintiff’s Declaration at ¶¶s 19, 22, 25.

       20.       In February 2017, Plaintiff launched a Kickstarter campaign to raise funds to

print his books “Be a Turtle” and “Is It Canon?” As a result of the Kickstarter campaign, 334

Kickstarter backers made pledges supporting the development of the books and bring them to

print. Plaintiff successfully raised approximately $20,000.00 during the one-month Kickstarter

campaign. See Exhibit 2 to Plaintiff’s Declaration.

       21.       In exchange for the backers’ pledges, Plaintiff agreed to send rewards to each of

them on or before the end of August, 2017. The rewards included a printed copy of each book

and a digital PDF version as well as related memorabilia, such as wooden coins. Id.

       22.       In March 2017, during PAX East, a gaming convention in Boston, Plaintiff was

introduced to Defendant Marc Goldner. During discussions with Plaintiff about the “Turtles

Riding Airships” game, Goldner was optimistic about potential strong game sales when

Defendants finally released the game to the public. See Plaintiff’s Declaration at ¶ 11.

       23.       On or about March 11, 2017, Plaintiff and Defendant Goldner had additional

discussions about Plaintiff’s Kickstarter campaign for the book “Be a Turtle” and the printing

offers Plaintiff had received for said book. Goldner represented to Plaintiff that he had brokered

successful licensing and distribution deals for his companies, and also that he did not allow

vendors to return unsold products. Goldner also informed Plaintiff that he had recently added

approximately 200 more games to Defendants’ catalogue. See Plaintiff’s Declaration at ¶ 12.

       24.       After the convention, Plaintiff began to exchange texts and occasional calls with

Defendant Goldner, discussing merchandizing ideas for “Turtles Riding Airships.” See

Plaintiff’s Declaration at ¶ 14.



                                                 5
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 6 of 31



       25.       During one of many conversations, Plaintiff informed Goldner that he needed to

find cost effective printing options for the books Plaintiff was producing through his Kickstarter

campaign. Plaintiff sent an email to Goldner on March 24, 2017 explaining the situation and

Goldner replied confirming that he could in fact find better pricing while disclosing that

PrintNinja “uses one of our factories.” Goldner made it clear to Plaintiff that he wanted to

discuss several items including a “Contract” with Plaintiff. See Exhibit 3 to Plaintiff’s

Declaration.

       26.       On March 29, 2017, in an effort to obtain a cost-effective quote for his books,

Plaintiff informed Defendants that even though he had promised his Kickstarter backers to fulfill

the orders by August 2017, he would be able to extend the deadline slightly if he could deliver

quality at a cost-effective price point. In the same correspondence, Plaintiff provided Defendants

with production specifications to obtain a quote. See Plaintiff’s Declaration at ¶ 17; see also

Exhibit 3, pp. 2-3 to the Declaration.

       27.       On May 27, 2017 Defendant Goldner informed Plaintiff that he had secured

pricing to print the books at $2 per unit. Plaintiff was thankful for the extremely favorable quote

and as a result, he started to reforecast his overall budget. See Exhibit 4 to Plaintiff’s

Declaration.

       28.       On June 11, 2017, Plaintiff delivered to Defendants the final draft of “Be a

Turtle” while informing that the content was ready to go press. Defendants praised the Book as

“perfect” and informed that other than a typo, which Plaintiff promptly corrected, there were no

other content changes they would make. See Exhibit 6 to Plaintiff’s Declaration.

       29.       During the multiple communications between Plaintiff and defendant Goldner

regarding a potential Collaboration Agreement, Plaintiff reiterated that once printed, Defendants



                                                  6
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 7 of 31



had to ship the books to Plaintiff directly so that he can then forward the books to his Kickstarter

backers by August or September 2017 at the latest. Goldner confirmed that Defendants wanted to

publish the “Be a Turtle” book and work with Plaintiff to meet his deadlines. Plaintiff’s

Declaration at ¶¶ 24, 26.

                                 The Collaboration Agreement

       30.       On or about June 23, 2017, Defendants sent Plaintiff a proposed Collaboration

Agreement to sign. Following Plaintiff’s receipt of the Collaboration Agreement, Defendant

Goldner insisted that Plaintiff promptly sign the Agreement so that Defendants could make the

collaboration public and announce the “Be a Turtle” book as a “flagship property.” See Exhibit

8 to Plaintiff’s Declaration.

       31.       After reviewing the proposed Collaboration Agreement, Plaintiff noticed that it

included his previously published book, “The HMS Bad Idea” even though Plaintiff had never

discussed including this book in the Agreement. Plaintiff’s Declaration at ¶ 28.

       32.       In an email to Defendants on June 23, 2017, Plaintiff requested several

clarifications and proposed some changes. Plaintiff also made it absolutely clear that he would

retain his rights to the characters of his webcomic and also requested Defendant Goldner to

confirm that Plaintiff will be able to freely produce work outside the Collaboration Agreement

involving the characters. Id at ¶¶s 28-30 and Exhibit 8 p. 1.to Plaintiff’s Declaration.

       33.       In response, Defendant Goldner reassured Plaintiff that he was free to

collaborate with others and that Defendants wanted for Plaintiff to “grow your brand as much as

humanely possible so we’d never not allow you or even think to ask you not to participate in a

great opportunity.” See Exhibit 8 to Plaintiff’s Declaration.




                                                 7
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 8 of 31



       34.       With Defendant Goldner’s assurances that Plaintiff’s characters and future

livelihood were in fact protected, Plaintiff signed the Collaboration Agreement on June 23, 2017.

See Exhibit 9 to Plaintiff’s Declaration.

       35.       Pursuant to the terms of the Collaboration Agreement, Plaintiff and Defendants

agreed to collaborate on the “Turtles Riding Airships” game, and the book “Be a Turtle and other

Secrets to a Happy Life by Rock, Paper, Cynic”, (collectively the “Works”). A month later on

July 23, 2017 the parties also signed an addendum to the Collaboration Agreement (the “Peter

Turtles Addendum”) including the “HMS Bad Idea” as part of the Works. See Exhibit 14 to

Plaintiff’s Declaration.

       36.       According to the Collaboration Agreement, Plaintiff would receive as

consideration, three advances totaling $12,500 and 10% of the net sales of the Works as well as

1,000 complimentary copies of the book “Be a Turtle.” In exchange for the consideration,

Plaintiff assigned his ownership rights into the Works to Defendant Golden Bell as well as the

right to exclusively handle “all worldwide distribution, production, marketing, reprinting, sales,

logistics, warehousing, social media, and publication of the WORKS.” See Exhibit 9, ¶¶ 2.D.,

6.B.

       37.        Under the terms and conditions of the Collaboration Agreement, Plaintiff also

appointed Defendant Golden Bell as his exclusive agent “for the sale and other disposition of the

“Works” and Plaintiff agreed to refrain from monetizing or reproducing the Works because,

under the Collaboration Agreement, this task had been exclusively assigned to Defendant Golden

Bell. Exhibit 9 ¶¶s 2.E, 2.M. Additionally, pursuant to the Collaboration Agreement,

Defendant Golden Bell had the duty to “handle and manage the Works in the best interest of the

parties.” Id at 2.Q.



                                                 8
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 9 of 31



       38.       However, Defendants failed to pay Plaintiff the full amount of the agreed upon

advances and deliver the 1,000 complementary copies of the book “Be a Turtle” and to this date,

Defendants have failed to publish, distribute or otherwise commercialize the Works. See

Plaintiff’s Declaration at ¶ 40.

       39.       On June 29, 2017, Plaintiff approached Defendant Goldner to reiterate his

printing and shipping goal for the early fall and requested him to provide the Golden Bell logo,

copyright page text, ISBN #s and files, book spine width, and hardcover wrap specifications. See

Exhibit 12 to Plaintiff’s Declaration.

       40.       On June 30, 2017, Defendant Goldner also executed the Collaboration

Agreement and a week later, on July 4, 2017, Rachel Korsen confirmed that it will take about “2-

3 weeks to get a sample started and then between 20-25 days for production, and then about 30

days to ship plus or minus a week or so for customs.” Defendant Goldner was also copied on this

email exchange. See Exhibit 12 to Plaintiff’s Declaration.

                             Defendants Unreasonable and Willful Delays

       41.       From July 11, 2017 to approximately July 20, 2017, Plaintiff diligently followed

up with Defendants regarding exact printing timelines, notices, logos, advertising materials,

copyright notices, softcovers and hardcovers variants, paper thickness and many other logistical

and printing details for the “Be a Turtle” book. Plaintiff always endeavored to do his part to

avoid any delays in the printing timeline as his main priority was to fulfill the orders of his

Kickstarter backers in time. See Plaintiff’s Declaration at ¶¶s 41-47.

       42.       On July 23, 2017, Plaintiff signed the “Peter Turtles Addendum” agreeing that

Defendant Golden Bell would also serve as publisher for the “The HMS Bad Idea.” Plaintiff

agreed to include this book because based on his conversations with Goldner, Plaintiff



                                                  9
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 10 of 31



understood that the combined print runs of “The HMS Bad Idea” as well as the “Be a Turtle”

would bring the unit price for the books further down. See Exhibit 14. To Plaintiff’s

Declaration.

       43.       On August 30, 2017 Plaintiff sent an email to Defendant Goldner reiterating

what was missing from Defendants to complete the books and stressed the necessity to get the

books to print by specifically requesting if there was anything he could do to help move things

along by stating “I've promised backers I'd ship everything in November/December, so let me

know what we need to do now to make that happen” and Defendants acknowledged receipt. See

Exhibit 15 and Exhibit 16 to Plaintiff’s Declaration.

       44.       On September 14, 2017, Plaintiff requested Defendants an update on printing

costs per unit for the books, since based on the combined print runs for “Be a Turtle” and “The

HMS Bad Idea,” Plaintiff anticipated that pricing would be below the $2 per unit quote. Plaintiff

also provided an address in Canada and asked for books to be delivered in time for the

convention PAX Unplugged starting November 17, 2017. See Exhibit 8-A.

       45.       On September 15, 2017, Rachel Korsen reached out to Plaintiff to inform that

she could not find certain files, such as the cover and endpapers. Although these files were

provided to her only two weeks ago, Plaintiff re-sent individual links to each individual asset and

a video to explain the arrangements of the endpapers. Id.

       46.       From September 15, 2017 until September 27, 2017 Plaintiff had multiple

exchanges with Defendants regarding printing specifications, graphics, logistics, how to open

digital files as well as details of spot UV printing on the book covers. Plaintiff was very surprised

that his publisher and printing manager had absolutely no idea on how to find out basic

information and kept raising the same exact questions over and over again, particularly after the



                                                 10
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 11 of 31



files were delivered and the process was explained to Defendants nearly three months earlier.

Plaintiff’s Declaration at ¶¶s 52-56.

       47.       On September 27, 2017, Defendants confirmed that the printer had the digital

files of the books and was checking them. See Plaintiff’s Declaration at ¶ 57.

       48.       Notwithstanding Defendants’ confirmation on September 27, 2018 that the

printer had the files for printing, Plaintiff received several requests from Defendant Goldner, on

or about October 28, 2017, asking Plaintiff to make additional changes to “Be a Turtle” and “The

HMS Bad Idea.” Plaintiff was extremely confused because he was under the impression that the

books were already in the printing production stage. In an effort to deliver the books to his

Kickstarter backers and albeit his frustration, Plaintiff agreed to discuss the changes and made

the requested edits. Plaintiff’s Declaration at ¶¶ 61-68.

                        Plaintiff’s Concerns about Defendants’ Business Practices

       49.       At this time, Plaintiff had serious doubts about Defendants’ legitimacy as a

reputable publisher and distributor. Plaintiff also feared that Defendants did not have Plaintiff’s

best interest in mind but instead had their own agenda and plans to use Plaintiff’s Works for their

sole advantage. Plaintiff’s Declaration at ¶ 67

       50.       Concerned about the delays on both “Be a Turtle” and “Turtles Riding

Airships”, Plaintiff searched online for references to listed publication dates for either book.

Plaintiff found that Defendants had failed to promote either of these so-called “flagship

properties” and unable to find any information about their release. Plaintiff’s Declaration at ¶

76.

       51.       In early November 2017, Plaintiff began to research Defendants online.

Plaintiff found a reddit thread citing Golden Bell’s “predatory contracts” and claiming and



                                                  11
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 12 of 31



“Golden bell is a scam.” Plaintiff soon found more online discussions with warnings such as “If

you ever are contacted by them, run the other way.” Defendants were mentioned in several

places as scammers. https://www.bgdf.com/forum/bgdf-esp/discusión-general/kickstarter-help;

see also

https://www.reddit.com/r/tabletopgamedesign/comments/66hz4m/game_publishers_going_big_v

s_keeping_it_indie/. Plaintiff’s Declaration at ¶ 80.

       52.       On November 26, 2017, Defendants reached out to advise Plaintiff that they

were pulling out of the print run which meant that Defendants were no longer going to provide

Plaintiff with the 1,000 complimentary copies of the book “Be a Turtle” for at least 6 months and

Plaintiff’s books would now cost $4.20 to $4.52 each before the shipping costs. Plaintiff had

assigned rights to Defendants in connection to “The HMS Bad Idea” precisely to bring the cost

of printing to less than $2.00 per unit. Plaintiff’s Declaration at ¶ 82.

       53.       Plaintiff’s book production budget for his initial run would end up costing him

approximately three times what Plaintiff had expected based Defendants’ promises. It also

appeared that the books would not arrive until February 2018. Plaintiff’s Declaration at ¶ 84.

       54.       On November 29, 2017, Plaintiff received Defendants’ first threatening

message asking if Plaintiff had informed Megan McKay about defendant Golden Bell’s

trademark application for “Unipegasaurus.” Ms. McKay is the creator of a character called

“Unipegasaurus” featured in a game that Mr. Wiseman had developed prior to signing with

Defendants. Defendant Goldner explained that Defendants were pursuing legal action against

Megan McKay. Defendant Goldner asked that Plaintiff convince Ms. McKay to back down

because Defendants’ conflict with Ms. McKay was allegedly Plaintiff’s fault. Plaintiff’s

Declaration at ¶ 87.



                                                 12
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 13 of 31



       55.       On November 30, 2017, Goldner admitted responsibility for the delays in

printing the books and wrote “this I take 100% of the blame for” while also claiming lack of

knowledge regarding Plaintiff’s deadline for the Kickstarter orders. See Exhibit 20 to Plaintiff’s

Declaration.

       56.       In several text messages during November 2017, defendant Goldner again

threatened Plaintiff about the issue with Ms. McKay by representing that his attorney was going

to “destroy this girl’s life,” and that he did not feel bad about it all. Defendant Goldner also wrote

that Ms. McKay’s guest art would have to be removed from Plaintiff’s book, along with the

foreword by Nick Seluk, a New York Times-bestselling cartoonist whose contributions to the

book were a major part of the promise Plaintiff made to Kickstarter backers. See Plaintiff’s

Declaration at ¶ 91 and Exhibit 21, to the Declaration.

       57.       After realizing that Defendants had no intention to publish the books in the near

future and after having compromised his reputation with Kickstarter backers several times

because of Defendants’ delays and changes to the “Be a Turtle” book, on December 19, 2017,

Plaintiff requested Defendants to return his rights on the Books and that Plaintiff would print the

copies at his own expense and deliver the copies to the Kickstarter backers. But Defendants

refused. See Exhibit 22 to Plaintiff’s Declaration.

       58.       On January 9, 2018, Plaintiff requested Defendants to allow him to post an

update to his Kickstarter backers. A couple of weeks later, Defendant Goldner denied Plaintiff’s

effort to salvage his reputation with his Kickstarter backers. See Plaintiff’s Declaration at ¶ 99.

       59.       Notwithstanding Defendants’ multiple unreasonable changes in the printing

timelines, false promises, and threats, on February 6 2018, in an effort to mitigate damages and

attempt to salvage his reputation with his Kickstarter backers, Plaintiff proposed that Defendants



                                                 13
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 14 of 31



use another printing company that offered Plaintiff a lower price per unit after Canadian dollar

conversion and would have allowed Plaintiff to fulfill the Kickstarter orders within a couple of

weeks with no import shipping fees. But Defendants refused. See Exhibit 23 to Plaintiff’s

Declaration.

             Plaintiff Agrees to Purchase a 2,000 Unit “Print Run” from Defendants

       60.        On February 13, 2018, Defendant Goldner came back with a slightly more

competitive quote of $10,600 for the books, which was still 2.5 times more expensive than the

original quote Defendants gave to Plaintiff in June 2017. Plaintiff’s Declaration at ¶ 103.

       61.         After over nine months following Plaintiff’s execution of the Collaboration

Agreement, Defendants had failed to print the books, publish and distribute the Works, pay all of

the agreed upon advances, or deliver the agreed upon 1,000 complementary copies of the “Be a

Turtle” book to Plaintiff. Plaintiff’s Declaration at ¶¶ 145, 147.

       62.        At this time, desperate and without any feasible alternative, Plaintiff had no

choice but to purchase copies of his own books (one print run) from Defendants. With the

Kickstarter orders delayed for over seven months, Plaintiff had no choice but to pay Defendants

$10,060 to purchase 2,000 units of his own Book. Plaintiff paid Defendants $7,000 on February

25, 2018 and $3,600 on July 4, 2018. See Exhibit 24 and Exhibit 25 to Plaintiff’s Declaration.

       63.        On May 3, 2018, Plaintiff wrote Defendant Golden Bell to request them

delivery of the books by the beginning of August 2018, so that he can honor his promise to the

Kickstarter backers a year later. See Plaintiff’s Declaration at ¶ 110.

       64.        On May 29, 2018 Goldner replied to Plaintiff assuring him that Defendants

could send the books to print that Sunday, in three days’ time. See Exhibit 26 to Plaintiff’s

Declaration. Thereafter, on June 27, 2018, Defendant Goldner indicated that the factory would



                                                 14
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 15 of 31



print books in 20 days and shipping would then take 20-30 days. See Plaintiff’s Declaration at

¶ 122.

         65.      On September 19, 2018, after Plaintiff’s multiple follow-ups and requests for

updates, defendant Goldner sent a picture to Plaintiff suggesting the print run was ready. See

Exhibit 27 to Plaintiff’s Affidavit.

         66.      Upon information and belief, Defendants have been in possession of the 2,000

copies of the print run since at least September 2018. However, Plaintiff was still waiting for the

books to arrive. See Plaintiff’s Declaration at ¶ 126.

         67.      As a result of Defendants’ refusal to deliver the copies of the books to the

Plaintiff so that Plaintiff can deliver to Kickstarter backers, Plaintiff incurred significant out of

pocket losses as well as irreparable injury to his reputation in the industry. See Plaintiff’s

Declaration at ¶ 97.

         68.      On September 29, 2018, defendant Goldner approached Plaintiff to discuss

future projects but Plaintiff had no intention to discuss future collaborations until Defendants

satisfactorily complied with the Collaboration Agreement and delivered the books to the

Kickstarter backers. See Exhibit 28 to Plaintiff’s Declaration.

         69.       Plaintiff stated that since the first project with defendant Golden Bell was late

by over 14 months, Plaintiff wanted to see how the books turned out before talking about the

next project. Plaintiff also requested an update on the books, and defendant Goldner replied that

he would “check in with the box factory.” Thereafter, defendant Goldner claimed that the books

had not been delivered to Plaintiff because of a delay caused by the “box factory.” Plaintiff

Declaration at ¶¶s 128-129.




                                                  15
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 16 of 31



       70.       Defendant Goldner requested Plaintiff to work on certain art for a different

game, “Lunarbaboon,” while he “worked on delivering the books, and on promoting defendant

Golden Bell’s “Lunarbaboon” Kickstarter campaign to Plaintiff’s backers, who still had not

received their books or any revised timeline for their books. Plaintiff refused, explaining that he

felt uncomfortable to promote another project to his backers who had had to wait so long without

their books or information on their books. Plaintiff Declaration at ¶ 130.

       71.       On October 1, 2018, defendant Goldner claimed for the first time since the

parties executed the Collaboration Agreement that “Turtles Riding Airships” was incomplete and

therefore Plaintiff should not have been entitled to the advance. Plaintiff Declaration at ¶ 131.

       72.         Under the Collaboration Agreement, advances are disbursed as consideration

for Plaintiff’s grant of rights to Defendants on the Works and are not contingent upon delivery.

See Exhibit 9 to Plaintiff’s Declaration.

       73.       On or about October 16, 2018, Plaintiff retained Isaac Fine, Esq., a California

based attorney, to start good faith settlement discussions and at the very least attempt to convince

Defendants to deliver the books to Plaintiff. Despite Plaintiff’s explicit instructions to direct

contract conversations to his attorney, defendant Goldner continued harassing Plaintiff with

baseless claims. At this time, defendant Goldner wrote that Defendants own the rights to all of

Plaintiff’s future works. See Exhibit 30 to Plaintiff’s Declaration.

       74.       In October 2018, Plaintiff requested permission from Defendants to write the

Kickstarter backers with an update. Defendant Goldner denied Plaintiff permission,

misrepresenting that Defendants owned options on all of Plaintiff’s future works as well as

existing works that Plaintiff jointly created and produced with outside collaborators, such as “Is




                                                  16
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 17 of 31



It Canon” and “What’s George Doing Today,” which Plaintiff produced with Aaron Lenk. See

Plaintiff’s Declaration at ¶ 137.

       75.       Defendants also claimed that they owned the rights to Plaintiff’s book

compilation of short stories that came out in September 2018, for which Plaintiff had a pre-

existing agreement with his old publisher, and which Plaintiff had disclosed to Defendants prior

to executing the Collaboration Agreement. See Plaintiff’s Declaration at ¶ 142.

       76.       Defendant Goldner threatened Plaintiff with legal action unless Plaintiff fired

his then attorney, Isaac Fine. Furthermore, Defendant Goldner threatened Plaintiff to hold the

copies of the books hostage and refused to pay Plaintiff any royalties and deliver Plaintiff’s

complementary copies of the book until Plaintiff fired his attorney. See Plaintiff’s Declaration

at ¶¶ 143-144.

       77.       On November 16, 2018, following a long negotiation with Defendants’ counsel,

Defendants granted permission to Plaintiff to post an update to the Kickstarter backers regarding

the status of the orders. Id at ¶ 150.

       78.       On the same day, November 16, 2018, in yet another attempt to further coerce

Plaintiff and misappropriate his future works, Defendants filed an application before the United

States Patent and Trademark Office attempting to fraudulently obtain registration for Plaintiff’s

mark “Rock Paper Cynic.” “Rock Paper Cynic” is not only Plaintiff’s well recognized pen name

and digital pseudonym since at least October 31, 2008, but also his intellectual property which

was not part of the Collaborative Agreement. Defendants fraudulently submitted as specimens

of use snapshots of plaintiff’s website showing goods displayed on plaintiff’s online store. The

use of plaintiff’s website images not only was done to defraud the USPTO and without plaintiff’s

permission, but also infringed on plaintiff’s copyrights See Plaintiff’s Declaration at ¶ 152.



                                                17
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 18 of 31



       79.       Following Defendants’ constant threats and fraudulent trademark application,

Plaintiff realized that notwithstanding his payment to Defendants to purchase the copies of the

book to fulfill the Kickstarter orders, Defendants had not been negotiating in good faith and in

fact, did not have the intention to deliver the Book copies and that holding the copies hostage

was Defendant’s unlawful strategy to coerce Plaintiff into assigning his future works to

Defendants. See Plaintiff’s Declaration at ¶ 153.

       80.       Plaintiff has attempted to settle this matter out of court with Defendants.

Defendants have no apparent intention to engage in meaningful settlement negotiations which

has caused Plaintiff to incur substantial losses, counsel fees and other monetary damages. See

Plaintiff’s Declaration at ¶ 154.

       81.       Plaintiff had no other choice but to commence an action to preserve his rights

and recover monetary damages resulting from Defendants unlawful actions. See Plaintiff’s

Declaration at ¶ 153.



       AS AND FOR THE FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
                          (against Defendant Golden Bell)


       82.       Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “81” as though fully set forth herein.

       83.       Plaintiff contests the existence of a valid agreement between the parties as the

Collaboration Agreement fails to mention numerous material terms and thus, it is believed that

there was never a meeting of the minds as the terms are not sufficiently definite, to create a

binding agreement.




                                                 18
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 19 of 31



        84.       However, in the event this Court finds that a valid agreement existed between

the parties, Plaintiff alleges that Defendant Golden Bell has breached the Collaboration

Agreement for the reasons set forth below.

        85.       Plaintiff signed a Collaboration Agreement with Defendant Golden Bell on June

23, 2017. Under the Agreement, Defendant Golden Bell agreed to pay Plaintiff advances, handle

all worldwide distribution, marketing and overall commercial exploitation of the Work and

manage these Works in Plaintiff’s best interests.

        86.       Defendant Golden Bell breached the Collaboration Agreement by failing to

disburse the agreed upon advances, deliver the 1,000 complementary copies of the book “Be a

Turtle,” handle all worldwide distribution, production, marketing, reprinting, sales, logistics,

warehousing, social media, and publication of the Works, and manage the Works in Plaintiff’s

best interests.

        87.       On or about June 2017, Plaintiff delivered to Defendants the digital files of “Be

A Turtle” and that during April, May and June of 2017, Plaintiff successfully delivered “Turtles

Riding Airships.” Defendants accepted Plaintiff’s delivery with praise and enthusiasm.

        88.       Plaintiff fully complied with all of his obligations under the Collaboration

Agreement while creating and delivering the Works to Defendants in good faith.

        89.       Due to Defendants’ willful and material breach of their contractual obligations,

including, without limitation, intentional delays, Plaintiff has suffered and continues to suffer

substantial economic losses and injury to his reputation in the industry.

        90.       That on February 2018, Defendants agreed to print 2,000 of Plaintiff’s books in

exchange for $10,060.




                                                 19
             Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 20 of 31



       91.        That on February 25, 2018 and July 4, 2018, Plaintiff tendered the sum of

$10,060 to Defendants in exchange for the 2,000 units of the books.

       92.        Defendant Goldner acknowledged Plaintiff’s payment and later also admitted

receiving the printed units of the books.

       93.        Defendants have willfully failed to deliver the books to Plaintiff.

       94.        As a result of Defendant’s material and willful breach Plaintiff has been unable

to commercially exploit the Works and has lost hundreds of thousands of dollars in revenue.

       95.        Defendants knew the consequences of their material breach and the damages

Plaintiff would suffer for Defendants’ failure to fulfill the Kickstarter orders, pay Plaintiff

royalties and overall misappropriate Plaintiff’s potential benefits from executing the

Collaboration Agreement and assigning his rights in the Works to Defendants.

       96.        As a result of Defendants’ material and willful breach of contract, Defendants

should no longer be entitled to exploit Plaintiff’s Works and Plaintiff is entitled to a reversion of

his rights into the Works.

       WHEREFORE, Plaintiff respectfully requests that this Court:

          (i)     Grant Plaintiff monetary damages as a result of Defendants’ breach in an
                  amount to be determined at trial but not less than $200,000;
          (ii)    Grant Plaintiff reasonable attorneys’ fees and expenses as provided for in the
                  Collaboration Agreement;
          (iii)   Order reversion of all rights in the Works to Plaintiff; and
          (iv)    Grant such other and further relief as it deems appropriate.



        AS AND FOR THE SECOND CAUSE OF ACTION FOR BREACH OF IMPLIED
                  COVENANT OF GOOD FAITH AND FAIR DEALING
                          (against all Defendant Golden Bell)

       97.        Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “96” as though fully set forth herein.

                                                  20
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 21 of 31



       98.       By virtue of the Collaboration Agreement, Defendant Golden Bell owed

Plaintiff a duty of good faith and fair dealing.

       99.       Following Plaintiff’s execution of the Collaboration Agreement, Golden Bell

through its officer Marc Goldner, took advantage of the contractual relationship to coerce and

harass Plaintiff in an attempt to misappropriate Plaintiff’s future works.

       100.      For approximately eighteen months, Golden Bell founders made baseless

requests for piecemeal amendments to every single aspect of the “Be a Turtle” book including

the characters, language, drawings, and page design.

       101.      Plaintiff complied with Defendants’ requests despite his discontent with the

changes to ensure that Plaintiff’s Kickstarter backers would receive their book orders.

       102.      Notwithstanding Plaintiff’s instructions to Defendants regarding the importance

of fulfilling the Kickstarter orders on time and the parties’ agreement that the book would be

ready in time to send to Kickstarter backers, on November 26, 2017, Defendant Goldner

informed Plaintiff that Defendants were postponing the publication date by at least six months

with no concrete replacement date and requiring Plaintiff to produce his own print-run

exclusively through a print facility designated by Defendants.

       103.      To date, the “Be a Turtle” book remains unpublished, and Defendants have

failed to commercially exploit “Turtles Riding Airships” and the “HMS Bad Idea.” As a result,

Plaintiff has incurred substantial losses as well as legal expenses and costs.

       104.      Defendants breached the duty of good faith and fair dealing by making false

promises and misrepresentations to Plaintiff knowing that Defendants did not intend to abide by

the terms of any of the Agreements with Plaintiff, including the Collaboration Agreement and

the Agreement to print the books for Plaintiff.



                                                   21
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 22 of 31



        105.       Defendants further violated the covenant of good faith and fair dealing by

misappropriating the $10,600 that Plaintiff tendered to Defendants in exchange for 2,000 copies

of Plaintiff’s books.

        106.       Upon information and belief, Defendants made promises to Plaintiff in bad

faith, solely for purposes of gaining leverage and securing agreements that would serve as a

platform to later claim ownership of Plaintiff’s future works of authorship.

        107.       Upon information and belief, Defendants’ business model consists of executing

agreements with talented artists for a limited engagement that is often coupled with an

assignment of rights in favor of Defendants followed by threats of legal action and threats to the

artist’s reputation.

        108.       Defendants also breached the covenant of good faith and fair dealing by

attempting to secure registrations of trademarks Defendants knew belonged to Plaintiff.

        109.       As a result of Defendants’ breach of the covenant of good faith and fair dealing,

Defendants are no longer entitled to exploit Plaintiff’s Works and Plaintiff is entitled to a

reversion of his rights into the Works.

        WHEREFORE, Plaintiff respectfully requests that this Court:

           (i)     Grant Plaintiff monetary damages as a result of Defendants’ breach in an
                   amount to be determined at trial but not less than $200,000;
           (ii)    Grant Plaintiff reasonable attorneys’ fees and expenses as provided for in the
                   Collaboration Agreement;
           (iii)   Order reversion of all rights in Works to Plaintiff; and
           (iv)    Grant such other and further relief as it deems appropriate.




                                                 22
                Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 23 of 31



                   AS AND FOR THE THIRD CAUSE OF ACTION FOR TORTIOUS
                       INTERFERENCE WITH CONTRACTUAL RELATIONS
                                   (against All Defendants)

         110.      Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “109” as though fully set forth herein.

         111.      Upon information and belief, Defendants are alter egos to each other and are

used interchangeably in their dealings with third parties, without distinction

         112.      That Defendants at all times knew of Plaintiff’s business relationships with the

Kickstarter backers and that the Kickstarter backers had pre-ordered copies of the Book “Be A

Turtle.”

         113.      Defendants had actual knowledge that Plaintiff wanted to preserve his good

reputation in the industry and that the relationship between Plaintiff and the Kickstarter backers

was an on-going relationship which is expected to grow with every new project.

         114.      Notwithstanding Defendants’ knowledge, Defendants have actively interfered

with Plaintiff’s objective to fulfill the Kickstarter orders to ensure Plaintiff’s reputation will be

sufficiently tarnished so as to ensure that Plaintiff needed Defendants to commercialize future

works.

         115.      Defendants took all the necessary steps to clear themselves from the situation

with Plaintiff’s Kickstarter backers so as to prohibit Plaintiff to update the backers on a timely

basis in order to protect Defendants’ own reputation. Only after Plaintiff engaged legal counsel,

Defendants begrudgingly authorized Plaintiff to send a status update to the backers that did not

mention Defendant Golden Bell by name.

         116.      Adding insult to injury in yet another attempt to interfere with Plaintiff’s

prospective business relations, Defendants falsely claimed ownership of Plaintiff’s mark “Rock



                                                   23
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 24 of 31



Paper Cynic,” which Plaintiff has been using since at least October 31, 2008. Defendant applied

for the “Rock, Paper Cynic” trademark knowing that the trademark belonged to Plaintiff and was

specifically excluded from the Collaboration Agreement at Plaintiff’s request.

       117.      Defendants committed the aforementioned acts with malice and the intent to

damage Plaintiff’s reputation and drive him out of business.

       118.      Defendants knew that Plaintiff had no other way to satisfy his obligations to the

Kickstarter backers because he had waived his rights to commercialize the Works under the

Collaboration Agreement. Defendants used this restriction and held the copies of Plaintiff’s

books hostage in an attempt to pressure Plaintiff into assigning the rights of his future works to

Defendants for free.

       119.      That as a result of Defendants’ wrongful and malicious conduct, Plaintiff has

been unable to fulfill the orders of his Kickstarter backers.

       120.      Defendants’ acts as described above, constitute wrongful interference with

Plaintiff’s business relationships which also result in substantial damages to Plaintiff’s

reputation.

                 WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against all Defendants jointly and severally:

          (i) Awarding Plaintiff monetary damages in an amount to be determined at trial to
          compensate Plaintiff for his financial losses as a result of Defendants’ tortious
          conduct;
          (ii) Awarding Plaintiff punitive damages in an amount to be determined at trial;
          (iii) Awarding Plaintiff reasonable attorneys’ fees due to Defendants’ egregious
          conduct, as well as the costs and disbursements of this action; and
          (iv) Grant such other and further relief as it deems appropriate.




                                                 24
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 25 of 31



                       AS AND FOR THE FOURTH CAUSE OF ACTION FOR
                               BREACH OF FIDUCIARY DUTY
                                   (Against all Defendants)

        121.      Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “120” as though fully set forth herein.

        122.      Pursuant to the Collaboration Agreement, defendant Golden Bell agreed to

become Plaintiff’s exclusive agent “for the sale and other disposition of the Works.

        123.      Defendant Golden Bell assumed the duty of handle and manage the Works in

the best interest of the parties.

        124.      Upon information and belief, Defendants are alter egos to each other, knew of

the breach, and participated and added to the breach.

        125.      As agents, Defendants owed Plaintiff fiduciary duties to act in accordance with

Plaintiff’s best interest, to protect Plaintiff’s reputation, commercially exploit the Works and pay

Plaintiff royalties.

        126.      Defendants failure to commercially exploit the Works and refuse to deliver the

copies of the books to Plaintiff so that he could fulfill the orders of his Kickstarter backers so that

Defendants could use the books to gain further commercial advantages over Plaintiff were self-

serving and against Plaintiff’s best interests.

        127.      As a result of Defendants’ breach of fiduciary duty, Defendants are no longer

entitled to exploit Plaintiff’s Works and Plaintiff is entitled to a reversion of his rights into them.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment
        against all Defendants jointly and severally as follows:
          (i)      Awarding Plaintiff monetary damages in an amount to be determined at trial;
          (ii)     Awarding Plaintiff reasonable attorneys’ fees due to Defendants’ egregious
                   conduct;
          (iii) Order reversion of all rights in Works to Plaintiff; and
          (iv)     Grant such other and further relief as it deems appropriate.


                                                  25
                Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 26 of 31




                                AS AND FOR THE FIFTH CAUSE OF ACTION
                                    FOR FRAUD IN THE INDUCEMENT
                                         (against all Defendants)

         128.      Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “127” as though fully set forth herein.

         129.      Upon information and belief Defendants are alter egos to each other. Defendant

Goldner controls and uses Golden Bell and Golden Bell Studios interchangeably in dealings with

third parties and have used the entities to defraud plaintiff and to unjustly benefit from plaintiff’s

work.

         130.      In June 2017, Defendant Goldner approached Plaintiff to publish and distribute

Plaintiff’s book “Be a Turtle” and represented that he had obtained a $2.00 per unit quote to print

Plaintiff’s books, including, “Be a Turtle.”

         131.      At the time of Defendant Goldner’s approach, Plaintiff was only looking for

cost effective printing options as the prices offered by Plaintiff’s current printer were not as

attractive as in prior years.

         132.      Defendant Goldner knew that Plaintiff was actively seeking cost-effective

printing options to maximize his returns on sales and thus, with the intent to induce Plaintiff into

signing an agreement.

         133.      Defendants’ attractive offer to print copies of Plaintiff’s books for $2.00 per

unit convinced Plaintiff that Defendants were in fact a great resource and alternative as

publishers due to the potential opportunity to obtain a higher financial return on Plaintiff’s

Works.

         134.      Defendant Goldner represented to Plaintiff that Golden Bell had a vast catalog

and multiple distribution channels as well as contacts in the printing industry.

                                                  26
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 27 of 31



        135.        Plaintiff relied on Defendant Goldner’s representations and reasonably believed

that Defendants were in fact a successful group with multiple distribution channels and

successful sales.

        136.        In reliance of Defendants’ false representations, Plaintiff signed a Collaboration

Agreement pursuant to which Plaintiff agreed to refrain from monetizing or reproducing the

Works, allowing Defendant Golden Bell to be Plaintiff’s exclusive distributor.

        137.        Upon information and belief, Defendants made promises to Plaintiff solely for

purposes of gaining leverage and securing an agreement that would serve to pressure Plaintiff

into assigning his future works to Defendants.

        138.        Upon information and belief, Defendants’ business model consists of executing

agreements with highly talented artists for a limited engagement, that oftentimes includes an

assignment of rights on a small number of the artist’s works, and later Defendants use coercive

tactics to secure additional rights by threatening to file legal action and destroy the artist’s

reputation.

        139.        Defendant Goldner assured Plaintiff that Defendants would meet Plaintiff’s

deadlines and fulfill the orders of Plaintiff’s Kickstarter backers.

        140.        Defendant Goldner assured Plaintiff that by including an additional book, the

“HMS Bad Idea” in the Collaboration Agreement and signing the “Peter’s Turtle Addendum,”

the printing costs per unit would further down.

        141.        Defendant Goldner knew that his representations to Plaintiff were false and

Defendant Goldner had no intention to print Plaintiff’s books for $2.00 per unit and timely

deliver the books to Plaintiff near his August 2017 deadline.




                                                   27
              Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 28 of 31



       142.      Defendant Goldner also fraudulently induced Plaintiff to enter into a sale of

goods agreement whereby Plaintiff paid Defendants $10,060 in exchange for 2,000 of Plaintiff’s

books mainly to satisfy Plaintiff’s obligation to his Kickstarter backers.

       143.      Upon information and belief, Defendant Goldner had no intention to timely

deliver the books to Plaintiff.

       144.      Upon information and belief, Defendant Goldner knew that Plaintiff was

desperate to receive the books and that he would rely on Defendant Goldner’s representations

and disburse the $10,060 to Defendants.

       145.      Plaintiff complied with Defendants’ daunting requests in a timely manner, and

Defendants repeatedly confirmed receipt of the files and satisfaction with the work. Regardless

of its initial and complete approval, several months later, in July 2017, Golden Bell requested

further changes and provided no evidence of progress on production of the physical books.

       146.      Plaintiff reasonably relied on Defendants’ misrepresentations to his detriment

and as a result, Plaintiff assigned the rights on his Works to Defendants and incurred significant

monetary losses, including loss of business associated with the commercial exploitation of the

Works, attorneys’ fees as well as damage to his reputation.

       147.      Because Plaintiff entered into the Collaboration Agreement relying on

Defendants’ misrepresentations, the assignment of rights into the Works should be declared null

and void and Plaintiff is entitled to a reversion of his rights into the Works.

       148.      WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against Defendants joint and severally as follows:

   (i) Awarding Plaintiff monetary damages in an amount to be determined at trial but not less
        than $200,000;
   (ii) Awarding Plaintiff punitive damages Defendants’ unconscionable business practices as
        well as willful and wonton disregard of Plaintiff’s rights;

                                                  28
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 29 of 31



    (iii)Awarding Plaintiff reasonable attorneys’ fees due to Defendants’ egregious conduct, as
         well as the costs and disbursements of this action;
    (iv) Order reversion of all rights in Works to Plaintiff; and
    (v) Grant such other and further relief as it deems appropriate.


           AS AND FOR A SIXTH CAUSE OF ACTION FOR UNJUST ENRICHMENT
                               (Against All Defendants)

        149.       Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “148” as though fully set forth herein.

        150.       Plaintiff paid for 2,000 copies of the Book back in February 2018.

        151.       Defendants received Plaintiff’s funds but willfully decided to deprive Plaintiff

of the copies of the books.

        152.       Defendants have benefited at Plaintiff’s expense by misappropriating the copies

of the Book without providing Plaintiff with his fair and reasonable compensation.

        153.       Consequently, it would be against equity and good conscience to allow

Defendant to retain what the Plaintiff seeks to recover.

Plaintiff repeats and reiterates the allegations contained in paragraphs 1 through 187 as though

fully set forth herein.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against all

Defendants joint and severally as follows:

           (i)     Awarding Plaintiff monetary damages in an amount to be determined at trial;
           (ii)    Awarding Plaintiff reasonable attorneys’ fees due to Defendants’ egregious
                   conduct;
           (iii)   Grant such other and further relief as it deems appropriate.



                       AS FOR THE SEVENTH CAUSE OF ACTION
                     FOR AN ACCOUNTING UNDER NEW YORK LAW
                                (Against all Defendants)



                                                  29
               Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 30 of 31



        154.      Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “153” as though fully set forth herein.

        155.      Defendants took Plaintiff’s money to purportedly print books on his behalf.

        156.      Defendants charged Plaintiff the sum $10,600 for 2,000 units of the books but

have failed to release the books to Defendants.

        157.      Plaintiff is entitled to receive royalties pursuant to the Purchase Agreement and

Addendum an accounting is necessary to determine the amount of royalties due to Plaintiff to

date.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment as follows:

          (i)      Granting Plaintiff an accounting to determine Plaintiff’s damages from lost
                   sales arising from the lack of commercial exploitation of the Works, the non-
                   delivery of the books for the Kickstarter backers;

          (ii)     Grant such other and further relief as it deems appropriate.

                          AS FOR THE EIGHTH CAUSE OF ACTION FOR
                                 DECLARATORY JUDGMENT
                                    (Against All Defendants)

        158.      Plaintiff repeats and reiterates the allegations contained in paragraphs “1”

through “157” as though fully set forth herein.

        159.      Plaintiff seeks a declaratory judgment against all Defendants, declaring that: (i)

The Collaboration Agreement only involves the works, “Be a Turtle”, “Turtles Riding Airships”

and “The HMS Bad Idea” (ii) that Plaintiff’s rights into the Works revert back to Plaintiff as a

result of Defendants’ breach and tortious conduct; (iii) that Plaintiff is the sole and exclusive

owner to any and all of his future Works; (iv) that the trademark “Rock Paper Cynic” belongs to

Plaintiff and directing Defendants to either assign the current trademark applications serial no.

88197374 and 88197358 to Plaintiff or abandon said application; (v) directing Defendants to


                                                  30
            Case 1:19-cv-02272 Document 1 Filed 03/13/19 Page 31 of 31



immediately return Plaintiff’s property, including, without limitation the 2,000 copies of

Plaintiff’s Book.

      WHEREFORE, Plaintiff respectfully requests that this Court enter a declaratory
judgment as follows:

          (1) Declaring that the Collaboration Agreement is void because it was obtained by
          Defendants through false promises or is unenforceable;
          (2) Declaring that Golden Bell does not have any option and/or ownership interest in
          Plaintiff’s past, present and future works of authorship;
          (3) Declaring that the mark Rock Paper Cynic is owned by Plaintiff and Defendant’s
          application to the United States Patent Office is fraudulent and/or infringing on
          Plaintiff’s intellectual property rights;
          (4) Granting such other and further relief as it deems appropriate.


                                    DEMAND FOR JURY TRIAL

       Plaintiff Peter Chiykowski hereby demands a trial by jury pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

Dated: New York, New York
March 13, 2019

                                             CHINTA, PERDOMO, BERKS &
                                             FRATANGELO, LLP




                                             Francelina M. Perdomo (#4429)
                                             Antoaneta Tarpanova (#2287)
                                             Attorneys for Plaintiff
                                             17 State Street, Suite 4000
                                             New York, NY 10004
                                             (212) 274-1261
                                             fperdomo@chintaperdomo.com
                                             atarpanova@chintaperdomo.com




                                                31
